In an action, inter alia, to recover for loss of, and damage to, plaintiff’s personal property, plaintiff appeals from an order of the Supreme Court (Martin, J.), dated August 27,1980 and entered in Kings County, which denied his renewed motion (1) to vacate the court’s decision to award damages in “a nominal amount” and (2) for a new trial on the issue of damages. Order reversed, without costs or disbursements, renewed motion granted and, on renewal, the award of nominal damages is vacated and the matter is remitted to the Supreme Court, Kings County, for a de novo trial on the issue of the damages directly sustained as a result of the lost and damaged items. Plaintiff should be afforded a full opportunity to substantiate the items of damage as set forth in the “presentation of loss and damage claim” which was admitted into evidence. Hopkins, J.P., Gibbons, Rabin and Cohalan, JJ., concur.